         Case 1:19-cv-09439-PKC Document 69 Filed 01/15/20 Page 1 of 2



UNITED STATES
UNITED        DISTRICT COURT
       STATES DISTRICT    COURT
SOUTHERN  DISTRICT OF
SOUTHERN DISTRICT  OF NEW
                       NEW YORK
                              YORK
------------------------------------x    x
SECURITIES AND EXCHANGE
SECURITIES AND               COMMISSION, ::
               EXCHANGE COMMISSION,
                                         :: 19
                                            19 Civ.
                                               Civ. 9439 (PKC)
                                                    9439 (PKC)
                         Plaintiff,
                         Plaintiff,      :
                                         :: ECF
                                            ECF Case
                                                 Case
               -against-
               -against-                 :
                                         :: Electronically
                                            Electronically Filed
                                                           Filed
TELEGRAM GROUP
TELEGRAM   GROUP INC. and  TON    ISSUER
                 INC. and TON ISSUER     :
INC.,
INC.,                                    :
                                         :
                         Defendants.
                         Defendants.     :
------------------------------------x    x

         DEFENDANTS’ NOTICE
         DEFENDANTS' NOTICE OF
                            OF MOTION
                               MOTION FOR SUMMARY JUDGMENT
                                      FOR SUMMARY JUDGMENT

       PLEASE TAKE
       PLEASE      NOTICE that,
              TAKE NOTICE that, upon
                                upon the
                                     the Complaint,
                                         Complaint, dated
                                                    dated October
                                                          October 11,
                                                                  11, 2019;
                                                                      2019; the
                                                                            the

accompanying Defendants'
accompanying Defendants’ Memorandum
                         Memorandum of
                                    of Law in Support
                                       Law in         of Their
                                              Support of       Motion for
                                                         Their Motion for Summary
                                                                          Summary

Judgment and In
Judgment and In Opposition
                Opposition to
                           to Plaintiffs
                              Plaintiff’s Application
                                          Application for
                                                      for aa Preliminary
                                                             Preliminary Injunction, dated
                                                                         Injunction, dated

January 14, 2020;
January 14, 2020; the
                  the Declaration
                      Declaration of
                                  of Alexander
                                     Alexander C.
                                               C. Drylewski,
                                                  Drylewski, dated
                                                             dated January 14, 2020,
                                                                   January 14, 2020, and
                                                                                     and

exhibits thereto;
exhibits thereto; the
                  the Declaration
                      Declaration of
                                  of Stephen B. McKeon,
                                     Stephen B. McKeon, dated
                                                        dated January 13, 2020,
                                                              January 13, 2020, and
                                                                                and exhibits
                                                                                    exhibits

thereto; Defendants'
thereto; Defendants’ Local Rule 56.1
                     Local Rule 56.1 Statement in Support
                                     Statement in         of Their
                                                  Support of       Motion for
                                                             Their Motion for Summary
                                                                              Summary

Judgment; the Joint
Judgment; the Joint Stipulation of Undisputed
                    Stipulation of Undisputed Facts,
                                              Facts, dated
                                                     dated January 14, 2020;
                                                           January 14, 2020; and
                                                                             and all
                                                                                 all prior
                                                                                     prior

pleadings, submissions,
pleadings, submissions, and
                        and proceedings
                            proceedings had
                                        had herein,
                                            herein, Defendants
                                                    Defendants will
                                                               will move
                                                                    move this
                                                                         this Court
                                                                              Court before
                                                                                    before the
                                                                                           the

Honorable P.
Honorable P. Kevin
             Kevin Castel,
                   Castel, United
                           United States District Judge
                                  States District       at the
                                                  Judge at the Daniel
                                                               Daniel Patrick
                                                                      Patrick Moynihan
                                                                              Moynihan United
                                                                                       United

States Courthouse located
States Courthouse         at 500
                  located at     Pearl Street,
                             500 Pearl         New York,
                                       Street, New York, New
                                                         New York,
                                                             York, 10007-1312,
                                                                   10007-1312, at
                                                                               at such
                                                                                  such date
                                                                                       date

and time
and time determined
         determined by
                    by the
                       the Court,
                           Court, for an order
                                  for an order pursuant
                                               pursuant to
                                                        to Rule
                                                           Rule 56(a) of the
                                                                56(a) of the Federal
                                                                             Federal Rules
                                                                                     Rules of
                                                                                           of

Civil Procedure
Civil Procedure granting
                granting Defendants'
                         Defendants’ motion
                                     motion for
                                            for summary
                                                summary judgment
                                                        judgment on
                                                                 on Plaintiffs'
                                                                    Plaintiffs’ claims
                                                                                claims for
                                                                                       for

violations of
violations of Sections
              Sections 5(a) and 5(c)
                       5(a) and      of the
                                5(c) of the Securities Act of
                                            Securities Act of 1933.
                                                              1933. 15
                                                                    15 U.S.C.
                                                                       U.S.C. §
                                                                              § 77e(a), (c).
                                                                                77e(a), (c).
        Case 1:19-cv-09439-PKC Document 69 Filed 01/15/20 Page 2 of 2



Dated: New
Dated: New York,
            York, New
                   New York
                       York
       January 14, 2020
       January 14, 2020
                                         Respectfully submitted,
                                         Respectfully submitted,

                                         /s/
                                         /s/ Scott  D. Musoff
                                             Scott D.  Musoff_______
                                         George
                                         George   A.
                                                  A.  Zimmerman
                                                      Zimmerman
                                         Scott D. Musoff
                                         Scott D.   Musoff
                                         Christopher P.
                                         Christopher   P. Malloy
                                                          Malloy
                                         Alexander C.
                                         Alexander    C. Drylewski
                                                         Drylewski
                                         SKADDEN,
                                         SKADDEN, ARPS, ARPS, SLATE,
                                                               SLATE,
                                           MEAGHER &
                                           MEAGHER       & FLOM
                                                           FLOM LLP
                                                                  LLP
                                         Four Times
                                         Four  Times Square
                                                       Square
                                         New York,
                                         New   York, New
                                                       New York
                                                           York 10036
                                                                 10036
                                         Phone: (212)
                                         Phone:    (212) 735-3000
                                                         735-3000

                                         Attorneys for
                                         Attorneys  for Defendants
                                                        Defendants




                                     2
                                     2
